Pee Curiam:
This was a feigned issue to determine the sum due on a judgment against the defendant below. Under the issue tried we think the interest was computed correctly. Although it was clearly shown that the defendant had given to the plaintiff a certain check of $500, yet whether it was to apply on this judgment or had been applied and settled otherwise was a question of fact for the referee to determine. We do not think his finding is without evidence. It is not sufficient cause for reversal that we may have found differently. We discover no error in the record which demands a reversal or modification of the judgment.
Judgment affirmed.